    Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 1 of 22 PAGEID #: 205




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

    M. CHRISTOPHER LOCKHART,
    et al.,
                Pia i ntiffs,                      Case No. 3: 19-cv-00405
          V.                                       JUDGE WALTER H. RICE
    JACK GARZELLA, et al.,
                Defendants.




         DECISION AND ENTRY OVERRULING MOTION OF DEFENDANT
         JOHN WOOTTON (DOC. #14) AND DEFENDANT JACK GARZELLA
         (DOC. #15) FOR CHANGE OF VENUE TO THE UNITED STATES
         DISTRICT COURT FOR THE DISTRICT OF UTAH WHICH THE COURT
         CONSTRUES AS A MOTION TO DISMISS PURSUANT TO FED. R.
         CIV. P. 12(b)(3) OR, IN THE ALTERNATIVE, MOTION FOR
         TRANSFER OF ACTION TO A MORE CONVENIENT FORUM
         PURSUANT TO 28 U.S.C. § 1404(a)




        Before the Court is a Motion for Change of Venue, Doc. #14 ("Motion"),

filed by Defendant, John Wootton ("Wootton"), appearing prose. Id, PagelD#46. 1




1
 Although Wootton is proceeding prose, he is, as alleged in the Complaint, an attorney.
As such, the Court will not apply the standards typically applied to prose litigants, Erick v.
Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)). See, e.g.,
Andrews v. Columbia Gas Transmission Corp., 544 F.3d 618, 633 (6th Cir.2008) (finding
that the district court did not abuse its discretion by denying special consideration to pro
se practicing attorneys); Holtz v. Rockefeller & Co., 258 F.3d 62, 82 n.4 (2d Cir.2001)
(holding that" prose attorneys such as [plaintiffs] typically cannot claim the special
consideration which the courts customarily grant to prose parties"); Godlove v.
Bamberger, Foreman, Oswald, and Hahn, 903 F.2d 1145, 1148 (7th Cir.1990) ("Ordinarily,
we treat the efforts of prose applicants gently, but a prose lawyer is entitled to no special
consideration .").
     Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 2 of 22 PAGEID #: 206




    Defendant, Jack Garzella ("Garzella"), also appearing prose, submitted a Notice

    of Joinder in Wootton's Motion. Doc. #15. 2 The Motion asserts that venue is "not

    proper" in the Southern District of Ohio and further requests that the action be

    transferred to the "Central District of Utah."3 Doc. #14, PagelD##46-47.

    Accordingly, the Court construes this Motion as a motion to dismiss pursuant to

    Fed. R. Civ. P. 12(b)(3) or, alternatively, a motion for transfer of the action to a

    more convenient forum, pursuant to 28 U.S.C.        §   1404(a).

           Plaintiffs, Christopher Lockhart, Evan Cl Barrett, Greg Bell, Jim Brunke,

Julian Castelli, Cybeck Capital VI, LLC, Gary M. Kopacka, Bill Mestdagh, Thomas J.

Meyer, Diane R. Meyer, James R. Sever, Donald Slivensky, Donald Slivensky

Living Trust, Donald Slivensky as Trustee, Daniel Epperson, and Thomas W.

Thompson (collectively, "Plaintiffs"), have filed a Memorandum in Opposition.

Doc. #19, PagelD#67. Wootton has filed a reply. Doc. #20, PagelD#67. This matter

is ripe for resolution.




I. Background and Procedural Facts

          Plaintiffs are investors, creditors and former board members of a now

insolvent Utah based software company known as Flying Software Labs, Inc.,



2
 JB Henrickson and CFO Solutions, LLC, are also named as Defendants but are not parties
to the Motion filed by Wootton and Garzella.
3
 The Motion refers to the "Central District of Utah." The Court, however, takes judicial
notice, pursuant to Fed.R.Evid. 201 , that the state of Utah is organized as one judicial
district, the District of Utah. The Court will refer hereafter only to the "District of Utah."

                                                2
     Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 3 of 22 PAGEID #: 207




    ("FSL"). 4 Doc. #1, PagelD##5 and 14. As alleged in the Complaint, there are four

    Defendants: (1) Garzella, the CEO and chairman of the board of FSL; (2) Wootton,

    the attorney and corporate secretary of FSL; (3) CFO Solutions, LLC (" Advanced

    CFO"), a Utah limited liability corporation that contracted with FSL to provide

    chief financial officer services; and (4) JB Henricksen ("Henricksen"), an owner

and partner of Advanced CFO. Id, PagelD#7. Plaintiffs allege federal securities

violations under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

("the Exchange Act"), 15 U.S.C. §§78(b) and 78t(a) and Rule 10b-5 promulgated

thereunder by the U.S. Securities and Exchange Commission ("SEC"), and 17

C.F.R. §240.106-5 and §§12(a)(2) and 15 of the Securities Act of 1933 ("Securities

Act"), 15 U.S.C. § §77I(a)(2) and 770. Doc.# 1, PagelD#4. State law claims of fraud,

breach of fiduciary duty and unjust enrichment are also alleged against

Defendants. Plaintiffs assert that jurisdiction exists pursuant to 28 U.S.C. § §1331,

1332 and 1337, § 22 of the Securities Act, 15 U.S.C. §77v and/or§ 27 of the

Exchange Act, 15 U.S.C. §78aa. Id PagelD#4. 5

         The Complaint alleges that venue exists "pursuant to 28 U.S.C. § 1391 (b)-

(c)[,] and Section 22 of the Securities Act, and/or Section 27 of the Exchange Act."




4
 FSL filed a Chapter 11 petition for bankruptcy in the United States Bankruptcy Court for
the District of Utah on or about November 27, 2018. The case has been converted to a
Chapter 7.
5
 Although Plaintiffs claim "complete diversity of citizenship," pursuant to 28 U.S.C. §1332,
the Complaint alleges that Plaintiff, Julian Castelli, and all of the Defendants are residents
of Utah. As such, there is no diversity jurisdiction. Doc. #1, PagelD#4.


                                              3
  Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 4 of 22 PAGEID #: 208




Doc. #1, PagelD#5. The Complaint further alleges that "[T]he acts and conduct

complained of herein occurred in substantial part in this District" and that

"Defendants have conducted regular, consistent and repeated business in the

Southern District of Ohio, 28 U.S.C. §1391(b)(1) and (b)(2)." Id

       Defendants, Wootton and Garzella (collectively, "the Moving Defendants"),

assert that venue is "not proper" in this district under 28 U.S.C. §1391 (b)(1) and

(2). They argue that§ 1391 (b)(1) does not apply since, as alleged in the Complaint,

all four Defendants reside in Utah and none resides in this district. Moreover,

according to the Moving Defendants, Section §1391(b)(2) does not apply since "a

substantial part of the events or omissions giving rise to the claim" occurred in

Utah and not in the Southern District of Ohio. Doc. #14, PagelD##47 and 48. With

respect to the special venue provisions in the Securities Act and the Exchange Act,

§15 U.S.C. § 78aa and § 15 U.S.C § 77v, respectively, these two Defendants merely

state that neither of these sections make venue proper in this district. Id.,

PagelD##47-49. Alternatively, the Moving Defendants assert that even if venue is

proper in this district, the action should be transferred to Utah "for the

convenience of the parties and witnesses and in the interest of justice." Id,

PagelD#49.

      In response, Plaintiffs assert that venue is proper in this District, since the

Complaint alleges that a substantial part of Defendants' actions occurred in Ohio.

Doc. #19, PagelD#71. Moreover, they argue that the factors at issue in this case do

not weigh heavily in favor of transfer and therefore do not outweigh Plaintiffs'

                                          4
    Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 5 of 22 PAGEID #: 209




initial choice of forum. Id. In support, Plaintiffs have attached to their

Memorandum in Opposition a declaration of Plaintiff, M. Christopher Lockhart

("Lockhart Declaration" or "Declaration"). Doc. #19-1, PagelD#85 (Exhibit A).

        The Court will first analyze the Motion, Doc. #14, as a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(3),6 followed by an analysis of the Moving

Defendants' alternative request for a transfer pursuant to 28 U.S.C.     §   1404(a).




II. Legal Analysis

        A. Standard of Review for a Motion Pursuant to Fed. R. Civ. P.12(b)(3)

        Once an objection to venue has been raised pursuant to Fed. R. Civ. P.

12(b)(3), the plaintiff bears the burden of establishing that venue is proper for

each claim asserted in their complaint. Hernandez v. Office of Commr. of Baseball,

S.D.Ohio No. 1:17-CV-00456-MRB, 2018 WL 4761472, *4 (Barrett, J.). Discretion

resides with the district court to choose the appropriate procedure for deciding a

motion to dismiss for improper venue. McCracken v. Auto. Club of Southern Cal.,

891 F.Supp. 559, 560-61 (D.Kan.1995)(stating court has discretion to choose the

appropriate procedure for motions to dismiss for lack of personal jurisdiction and

for improper venue); see Michigan Nat'/ Bank v. Quality Dinette, Inc., 888 F.2d 462,




6
 In his Motion, Defendant Wootton argues that venue was " not proper" in the Southern
District of Ohio. Doc. #20, PagelD# #91 . Because improper venue is a defense which must
be asserted by motion pursuant to Fed.R.Civ.P. 12(b)(3) or is waived, Fed.R.Civ.P.
12(h)(1)(B)(i), the Court will construe Wootton's Motion as a motion to dismiss pursua nt
to Rule 12(b)(3).

                                            5
     Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 6 of 22 PAGEID #: 210




    466 (6th Cir.1989) (personal jurisdiction); Serras v. First Tennessee Bank Nat'/

    Ass'n, 875 F.2d 1212, 1214 (6th Cir.1989) (same). The court can determine the

    motion on the basis of affidavits alone or by conducting an evidentiary hearing.

    See Serras, 875 F.2d at 1214; McCracken, 891 F.Supp. at 561. If the court

    determines that the motion can be decided without a hearing, it "must consider

the pleadings and affidavits in the light most favorable to the plaintiff." Welsh v.

    Gibbs, 631 F.2d 436,439 (6th Cir.1980), cert. denied, 450 U.S. 981, 101 S.Ct. 1517,

67 L.Ed.2d 816 (1981 ). If the plaintiff presents a prima facie case that venue is

proper, after reviewing the pleadings and the affidavit(s) so construed, the

defendant's motion will be denied, notwithstanding contrary allegations made by

the defendant. Serras, 875 F.2d at 1214. If, on the other hand, a defendant prevails

on a Rule 12(b)(3) challenge, the Court has the discretion to decide whether the

action should be dismissed or transferred to an appropriate court pursuant to 28

U.S.C. § 1406(a).7 "The decision of whether to dismiss or transfer is within the

district court's sound discretion." First of Michigan Corp. v. Bramlet, 141 F.3d 260,

262 (6th Cir.1998).




7
 28 U.S.C. § 1406(a) provides that "(T]he district court of a district in which is filed a case
laying venue in the wrong division or district shall dismiss, or if it be in the interest of
justice, transfer such case to any district or division in which it could have been brought."


                                               6
     Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 7 of 22 PAGEID #: 211




          B. Based on the Allegations in the Complaint and Statements in the
          Lockhart Declaration, Venue Is Proper in this District and Defendants'
          Motion, Construed by the Court as a Motion to Dismiss Pursuant to Fed. R.
          Civ. P.12(b)(3), Doc. #14, Is Overruled

          Venue in federal district court is ordinarily governed by 28 U.S.C. § 1391,

the general venue provision. Under this statute, an action may be brought in a

district: (1) "in which any defendant resides" if all defendants reside in the same

state in which the district is located; (2) where "a substantial part of the events or

omissions giving rise to the claim occurred"; or (3) where "a substantial part of

property is located." 28 U.S.C. § 1391(b)(1) and (2). 8

          Special venue provisions are also found in the Exchange Act and the

Securities Act. Section 27 of the Exchange Act provides for a suit to be filed

"wherein any act or transaction constituting a violation occurred ... " or "in the

district wherein the defendant is found or is an inhabitant or transacts

business ... " 15 U.S.C.     §   78aa. Section 22 of the Securities Act makes venue

proper " in the district wherein the defendant is found or is an inhabitant or



8
    28 U.S.C. § 1391 (c) defines residency for purposes of venue and reads as follows:

For all venue purposes--(1) a natural person, including an alien lawfully admitted for
permanent residence in the United States, shall be deemed to reside in the judicial district
in which that person is domiciled; (2) an entity with the capacity to sue and be sued in its
common name under applicable law, whether or not incorporated, shall be deemed to
reside, if a defendant, in any judicial district in which such defendant is subject to the
court's personal jurisdiction with respect to the civil action in question and, if a plaintiff,
only in the judicial district in which it maintains its principal place of business; and (3) a
defendant not resident in the United States may be sued in any judicial district, and the
joinder of such a defendant shall be disregarded in determining where the action may be
brought with respect to other defendants.

                                                7
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 8 of 22 PAGEID #: 212




transacts business, or in the district where the offer or sale took place, if the

defendant participated therein ... " 15 U.S.C. § 77v(a).

      The Moving Defendants argue that "a substantial part of the events or

omissions giving rise" to the claims alleged in the Complaint occurred in Utah

and not in Ohio. They further assert that FSL, now in a bankruptcy proceeding, is

located in Utah along with witnesses and documents. Based on the allegations in

the Complaint, they contend that§ 1391 (b) and the special venue provisions in the

Exchange Act and the Securities Act are not met and that venue is not proper in

this district. Doc. #14, PagelD#47.

      Plaintiffs, however, assert that the allegations in the Complaint and the

statements in the Lockhart Declaration, Doc. 19-1, satisfy their burden and

establish venue in this district under§ 1391(b). The Complaint alleges that all four

Defendants have "jointly and severally, carried out a plan, scheme[,] and course

of conduct which was intended to and did deceive Plaintiffs into investing in and

loaning significant funds to FSL." Doc. #1, PagelD#15. The Lockhart Declaration

states that Defendant Garzella "traveled to Ohio to meet with me for FSL work and

investment purposes." Doc. 19-1, PagelD#87. The Declaration further states that

the "Defendants: " (1) solicited investments in Ohio; (2) executed a hiring

agreement with Plaintiff Lockhart in Ohio; (3) obtained funds originating in Ohio;

and (4) traveled to Ohio to meet with Plaintiff Lockhart on at least two occasions.

Id




                                           8
  Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 9 of 22 PAGEID #: 213




       Unlike other courts, there is no authority in the Sixth Circuit stating that the

special venue provisions of the Securities Act or the Exchange Act displace the

general venue statute. Wayne County Employees Retirement System v. MGIC Inv.

Corp., 604 F. Supp.2d 969, 973 (E.D. Mich. 2009) (finding venue in class action for

securities fraud against out of state investment holding company and its officers

proper under   §   78aa of the Exchange Act). In this case, the Court need not

determine whether venue exists under the general venue statute, since the special

venue provisions of the two federal securities acts are satisfied based on the

allegations of the Complaint as well as the Lockhart Declaration, including the

statement that Defendant Garzella came to Ohio to meet with Lockhart for

"investment purposes." Teamsters Local 237 Welfare Fund v. ServiceMaster

Global Holdings, Inc., Case No. 3:20-cv-00457, 2020 WL 4368283, at * 6 (M.D. Tenn.

July 30, 2020) (stating venue under§ 78aa "is more permissive than under 28

U.S.C. § 1391, consistent with the intent of the venue and jurisdiction provisions in

the securities laws 'to grant potential plaintiffs liberal choice in their selection of a

forum."'(citations omitted)); Wright, Miller & Cooper, Federal Practice and

Procedure; Jurisdiction 3d § 3824. Additionally, because suit is brought under

both the Exchange Act and the Securities Act, "venue may be determined

according to the broader provisions of the 1934 [Securities] Act." Martin v.

Steubner, 485 F.Supp. 88, 90 (S.D.Ohio 1979) (Duncan, J.), (citing Stern v.

Gabe/off, 332 F.Supp. 909 (D.Md.1971) (holding venue proper in New York where

offer to sell securities was made by telephone and also proper in Maryland where

                                            9
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 10 of 22 PAGEID #: 214




investor accepted offer and paid invoices by mail), aff'd, 652 F.2d 652 (6th

Cir.1981).

      Venue, however, must also be appropriate for each of the four Defendants

and for each cause of action alleged in the Complaint. The Court finds that venue

is proper in this district as to each of the named Defendants and for each cause of

action. The Complaint alleges that all "Defendants" engaged in a "common

scheme or acts or transactions to violate the securities acts." The Lockhart

Declaration also states, among other things, that while Lockhart was in Ohio, the

"Defendants:" (1) provided the financial documents and information to him; (2)

contacted him about "working with, investing in and loaning money to FSL;" (3)

made phone calls, sent emails and provided information to him; and (4) solicited

him to invest in FSL. Under the "co-conspirator" theory

      in a multi-defendant securities proceeding, where a common scheme
      of acts or transactions to violate the securities acts is alleged, if venue
      is established for any of the defendants in the forum district there is
      sufficient justification to establish venue as to the other defendants,
      even in the absence of any contact or substantial contact by any one
      defendant within that district.

Clayton v Heartland Resources, 1:08 CV-94-M, 2008 WL 5046806, at *2,
(W.D. Ky. Nov. 21, 2008) (finding venue proper under both Securities and
Exchange Acts and as to all defendants because the plaintiff alleged that at
least one of the defendants, acting as part of a common scheme with the
other defendants, offered and sold securities); see also Wright, Miller &
Cooper, Federal Practice and Procedure; Jurisdiction 3d § 3824.

      Moreover, venue is also proper as to any claim over which federal

courts can exercise supplemental jurisdiction under the doctrine of

"pendent venue," since the claims, as alleged in the Complaint and cited

                                          10
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 11 of 22 PAGEID #: 215




above, arise out of a common nucleus of operative fact. See, e.g., Nine

Point Mesa of Nashville, Inc. v. Nine Point Mesa of Lexington, Inc., 769

F.Supp. 259, 263 n. 4 (M.D.Tenn.1991) ("Under the 'pendent venue'

doctrine, if venue of the original federal claim is established, then proof of

venue for any subsequent pendent jurisdiction claims, crossclaims, counter

claims, or interpleader claims is unnecessary"); 17 Moore's Federal Practice

§ 110.05 (Matthew Bender 3d ed.).

       For the above stated reasons, venue is appropriate in this District.

Accordingly, the Moving Defendants' Motion, construed by the Court as a Motion

to Dismiss Pursuant to Rule 12(b)(3), is overruled.




      C. Standard of Review of 28 U.S.C.        §   1404(a)

       In the alternative, Defendants seek a transfer of the action to the District of

Utah . Section 1404(a) provides that "[f]or the convenience of parties and

witnesses, in the interest of justice, a district court may transfer any civil action to

any other district or division where it might have been brought or to any district or

                                                    11
division to which all parties have consented. 28 U.S.C § 1404(a). The threshold

issue under§ 1404(a) is whether the action could be brought in the transferee

court. Kay v. Nat'/ City Mortg. Co., 494 F. Supp. 2d 845, 849 (S.D. Ohio 2007). (Rice,

J .). If a case could be brought in such court, "the issue becomes whether transfer

                                                              11
is justified under the balance of the language of§ 1404(a). Id. In balancing

convenience, the Court must consider a number of factors such as "the private

                                           11
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 12 of 22 PAGEID #: 216




interests of the parties, including their convenience and the convenience of

potential witnesses, as well as other public-interest concerns, such as systemic

integrity and fairness, which come under the rubric of 'interests of justice.'"

Moore v. Rohm & Haas Co., 446 F.3d 643, 647 n.1 (6th Cir. 2006) (quoting Moses v.

Bus. Card Exp., Inc., 929 F.2d 1131, 1137 (6th Cir. 1991)). Relevant factors include

the practical problem of trying the case most expeditiously and inexpensively; the

interests of justice; the plaintiff's choice of forum; the defendant's preference;

whether the claim arose elsewhere; the enforceability of the judgment; and the

local interest in deciding local controversies at home. Reese v. CNH Am. LLC, 574

F.3d 315,320 (6th Cir. 2009); Slate Rock Constr., Co. v. Admiral Ins. Co., No. 2:10-

CV-1031, 2011 WL 3841691 at * 6 (S.D. Ohio Aug. 30, 2011) (Marbley, J.) (quoting

Jumara v. State Farm Ins. Co., 55 F. 3d 873, 879-80 (3d Cir. 1995)).

      The moving party bears the burden to establish a need for transfer. Kay,

494 F. Supp. 2d at 849-50 (citing Jamhour v. Scottsdale Ins. Co., 211 F. Supp. 2d

941 , 945 (S.D. Ohio 2002) (Sargus, J.)). Transfer pursuant to§ 1404, must be "to a

more convenient forum, not to a forum likely to prove equally convenient or

inconven ient." Van Dusen v. Barrack, 376 U.S. 612, 645-46 (1964); see also

Shanehchian v. Macy's, Inc., 251 F.R.D. 287, 292 (S.D. Ohio 2008) (Spiegel, J.) ("28

U.S.C. § 1404 does not allow . .. for transfer if that transfer would only shift the

inconvenience from one party to another."). Ultimately, however, " [a]s the

permissive language of the transfer statute suggests, district courts have 'broad

discretion' to determine when party 'convenience' or 'the interest of justice' make

                                           12
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 13 of 22 PAGEID #: 217




a transfer appropriate." Reese, 574 F.3d at 320. Section 1404(a) promotes "an

individualized case by case consideration of convenience and fairness." Stewart

Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (internal quotation omitted).




      D. Defendants Have Failed to Establish a Need for Transfer to a More
      Convenient Forum Under § 1404(a)

      The threshold question under§ 1404(a), whether the Complaint could have

been filed in the District Court of Utah, is answered in the affirmative. There is no

dispute that jurisdiction, under 28 U.S.C. § 1331, and venue, under 15 U.S.C. §

78aa, are satisfied since all four Defendants live in Utah and/or transact business

there. Therefore, the Court next considers the arguments regarding the case-

specific factors to be weighed in this analysis.




      1. Plaintiffs' Choice of Forum

      Under the traditional § 1404(a) analysis, "it has long been held that the

plaintiff's choice of a forum is entitled to considerable weight." Slate Rock Const.

Co., 2011 WL 3841691, * 8. "Foremost consideration must be given to the

plaintiff's choice of forum." W Am. Ins. Co. v. Potts, 908 F.2d 974 (6th Cir.1990).

Defendants argue that this factor can only be considered when the choice is

between two proper venues and that the Plaintiffs' choice in this case is not

entitled to any deference. Doc. #20, PagelD# #93. As the Court has held above,

however, venue is proper in this District. Accordingly, the Moving Defendants'



                                          13
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 14 of 22 PAGEID #: 218




argument is unpersuasive and Plaintiffs' choice of forum in this District weighs

against transfer.




       2. Convenience of the Parties

       As stated, all four Defendants in this case reside in Utah making the District

of Utah more convenient for them than this District. Id. Plaintiffs are residents of

several states; five are residents of Ohio, one is a resident of Utah and the rest are

residents of Michigan, Florida, California, Washington, Georgia and Illinois. Doc.

#1, PagelD##6-7. While Utah would presumably be a more convenient venue for

the Plaintiff who resides there and possibly for the Plaintiffs who reside on the

West Coast, Plaintiffs do not address this in their Memorandum in Opposition.

They do, however, point out that Ohio is the more convenient venue for the five

Plaintiffs who are residents of this state as well as for those living in the Midwest.

Doc. #19, PagelD#76. Furthermore, it is asserted in the Lockhart Declaration that

Plaintiff Meyer, who resides in Florida, also has a home in Ohio and this District

would presumably be convenient for him as well. Doc. #19-1, PagelD#86. Based

on these facts, this District is more convenient for nine parties, while Utah is more

convenient for eight parties. Transfer would, at best, result in a shifting of

inconvenience between those parties. Accordingly, this factor weighs against

transfer.




                                          14
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 15 of 22 PAGEID #: 219




       3. Where Bulk of Operative Facts Occurred

       Moving Defendants argue that the complained-of conduct occurred in Utah,

where FSL is headquartered, where all board meetings took place, and where all

complained-of transactions occurred. Doc. #20, PagelD#94. They contend that

Plaintiffs fail to mention any conduct that occurred in Ohio. Doc. #14, PagelD#48.

Finally, the Moving Defendants argue that Plaintiffs selection of Ohio as the

proper venue is arbitrary and no more valid than venue in California, Washington,

Michigan, Florida or Illinois where other Plaintiffs reside. Doc. #20, PagelD##92-93.

      Indeed, the Plaintiffs do not specify in their Complaint where the alleged

majority of the conduct occurred. Doc. #1, PagelD##7-23. The Complaint details

investment decisions, omissions from communications to shareholders and

alleged misrepresentations that together constituted "a course of business which

operated as a fraud and deceit upon the Plaintiffs." Id., PagelD#16. The Complaint

alleges that interest was paid on loans in violation of a covenant on a secured

note including to one named Plaintiff, Sever, who is a resident of Ohio. Id.,

PagelD#9. The Memorandum in Opposition and the Lockhart Declaration shed

some light on the location of some of these allegations. In those filings, Plaintiffs

allege that Defendants solicited investors nationwide, including in Ohio, contacted

investors to fundraise in Ohio and the Midwest, that those investors relied upon

misrepresentations made to them in Ohio and that they suffered losses in Ohio.

Doc. #19, PagelD#80. On two occasions, they allege that Garzella met with

Lockhart in Ohio. Doc. #19-1, PagelD#87. Furthermore, they allege that Lockhart,

                                          15
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 16 of 22 PAGEID #: 220




as an investor, board member and employee of FSL, attended board meetings

remotely and engaged in fundraising activities on FSL's behalf in Ohio. Id.,

PageID##86-87. Plaintiffs argue that because this case concerns federal securities

law claims based on misrepresentations, "the locus of facts is generally deemed

to be where such m isrepresentations were made," Western & Southern Life Ins.

Co. v. Countrywide Financial Corp., S.D. Ohio No. 1:11 -CV-00267, 2011 WL

3837094, * 4 (Spiegel, J.).

      In resolving this dispute, analysis under the "center of gravity" approach

employed by district courts in the Sixth Circuit is helpful. See, e.g. "A fundamental

principle guiding the Court's analysis of a motion to transfer is that litigation

should proceed in that place where the case finds its center of gravity."

Teamsters Local 237 Welfare Fund, 2020 WL 4368283, at *5 (citations and internal

quotations omitted) (finding that although misrepresentations allegedly made by

defendants regarding their business may have been transmitted nationwide, the

course of conduct giving rise to those misrepresentations took place at corporate

headquarters, forming the center of gravity of the case). Here, the

misrepresentations allegedly made to and relied upon by thirteen Plaintiffs in

seven states outside Utah pull the center of gravity toward Ohio, Illinois, Michigan

and Florida, as well as toward California and Wash ington. However, the bulk of

complained-of conduct in other regards, including decisions on withholding

information, self-dealing, making investments and expenditures, occurred in Utah

where all Defendants reside and where FSL was headquartered. While

                                          16
    Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 17 of 22 PAGEID #: 221




    Defendants' conduct in seven other states may represent a loci of some facts,

their conduct in Utah undoubtedly constitutes the overwhelming bulk of the

allegations and the center of gravity of the case accordingly lies in Utah.

Accordingly, the third factor weighs in favor of transfer.




          4. The Convenience of Witnesses

         This Court recognizes that the convenience of witnesses is a primary

concern. Midwest Motor Supply Co. v. Kimball, 761 F. Supp. 1316, 1319 (S.D. Ohio

1991) (Holschuh, J). The Moving Defendants argue that "a large majority of

witnesses will be current and former officer [sic] and employees of FSL, the

majority of whom are ... located in Utah. " 9 Doc #20, Page ID# #96. These

Defendants additionally argue that they will be unable to use compulsory process

to compel testimony from any potential unwilling witnesses, since Utah is outside

the geographic limit imposed by Fed. R. Civ. P. 45. Id. The availability of

witnesses, and likewise the availability of compulsory process to compel

testimony, is considered "only to the extent that the witnesses may actually be




9
 The Court notes that if FSL was (1) a party to this lawsuit and (2) had not filed a Chapter 7
bankruptcy, the convenience of its employees to testify would be accorded less weight.
See, Zimmer Enterprises, Inc. v. Atlandia Imports, Inc., 478 F. Supp. 2d 983, 991 (S.D. Ohio
2007) (Rose, J.) ("Many courts have applied or recognized the rule that, upon a motion to
change venue[,) the convenience of witnesses who are a party's employees will not
ordinarily be considered, or at least, that the convenience of such employees will not
generally be given the same consideration as is given to other witnesses."). However,
since these witnesses have not been identified by the Moving Defendants, and for the
reasons previously stated, this point is moot.

                                             17
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 18 of 22 PAGEID #: 222




unavailable for trial in one of the fora ." Egrsco, LLC v. Evans Garment Restoration,

LLC, No. 2:09-CV-358, 2009 WL 3259423, at * 6 (S.D. Ohio Oct. 8, 2009) (Marbley,

J.). The Court notes that the Moving Defendants do not identify any witness by

name, detail the nature of their testimony or give further details to assist the

inquiry into whether they would actually be unavailable for trial in this District.

Furthermore, the Moving Defendants have not identified any witnesses who are

unwilling to testify, such that compulsory process would be necessary. Here, the

Moving Defendants, like the Plaintiffs in Egrsco, "advanced no reason other than

distance which would cause such inconvenience, have not asserted they would

actually be unavailable for trial .. . and have not asserted they are essential

witnesses." Id. at * 7. Because the burden is on the moving party to establish the

need for transfer, "a generalized assertion by a defendant that witnesses reside in,

and documents are located in the proposed transferee district, is generally

insufficient to support a change of venue." Slate Rock Const. Co., 2011 WL

3841691, *9. Accordingly, this factor weighs against transfer.




      5. The Location of Evidence

      The Moving Defendants argue that discovery would be burdensome si nce it

"will likely involve corporate documents and records, bank records, accounting

records, employment records, tax records and various other written documents."

Doc. #20, PagelD#95. Plaintiffs contend that this factor can be overcome given the

ease with which modern technology allows documents to be transferred across

                                          18
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 19 of 22 PAGEID #: 223




state lines Doc. #19, PagelD#72. Furthermore, the Declaration describes emails,

documents, and other communications that were sent electronically to Plaintiffs in

Ohio and elsewhere. Doc. #19-1, PagelD##87-88. While the Plaintiffs are correct

that modern technology has made transfer of documents easier, "several circuit

courts have rejected the proposition that advances in electronic document

production and transfer obviate the importance of this factor." See, e.g., In re Link

A Media Devices Corp., 662 F.3d 1221, 1224 (Fed. Cir. 2011) (reversing a district

court that did not consider the factor, stating: "While advances in technology may

alter the weight given to these factors, it is improper to ignore them entirely"); In

re Genentech, 566 F.3d at 1345-46 (finding clear error where a district court

"minimized the inconvenience of requiring the petitioners to transport their

documents"); In re Volkswagen ofAmerica, Inc., 545 F.3d 304, 316 (5th Cir. 2008)

("That access to some sources of proof presents a lesser inconvenience now than

it might have absent recent developments does not render this factor

superfluous."); B.E. Tech., LLC, 957 F. Supp. 2d at 936 ("[T]he Court disagrees with

B.E.'s contention that advances in electronic document transfer reduce the

importance of the location-of-sources-of-proof factor."). Teamsters Local 237

Welfare Fund, 2020 WL 4368283, *4 (July 30, 2020) (collecting cases). Here too,

however, the Moving Defendants have failed to meet their burden and do not go

beyond merely asserting that discovery will "likely" be burdensome, while

Plaintiffs have identified documents and evidence that are located in this District.

Although the Court believes this factor to be significant, the Moving Defendants

                                          19
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 20 of 22 PAGEID #: 224




have failed to explain its importance in this case. Accordingly, this factor weighs

against transfer.




       6. Public Interest Factors

       Plaintiffs assert that court congestion, local interest in having localized

controversies decided at home and unfairness in burdening citizens of Utah with

jury duty all weigh against transfer. Doc. #19, PagelD##78-83 and 99.

       There are five Plaintiffs in Ohio, and there are four Defendants and one

Plaintiff who are residents of Utah. As the Moving Defendants acknowledge, this

means "that this action concerns just as many Utahns as Ohioans." Doc. #20,

PagelD#99. The Court agrees and concludes that both this District and the District

of Utah have an interest in these controversies, and that a jury drawn from either

district would accordingly not be unfairly burdened in assisting in their resolution.

While there may or may not be some slight difference in court congestion

between the two districts, 10 on balance, the Court finds that the public interest

factors do not weigh heavily in favor or against transfer.




10
  Plaintiffs cite to United States Courts, Federal Court Management Statistics
https://www.uscourts.gov/sites/default/files/data tables/fems na distprofile0930.2019.pdf
(last visited 03/07/2020). This data shows a roughly seven-month difference in average
time from case filing to trial between this District and the District of Utah. Defendants cite
the confirmation in 2019 of two new District Court Judges for the District of Utah to argue
that this data is no longer relevant to current court congestion.

                                              20
 Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 21 of 22 PAGEID #: 225




      7. Balancing the Relevant Factors

      As stated, the Moving Defendants bear the burden of establishing that

transfer is needed in the interest of justice. Although they have presented

considerations under all the factors relevant to determining a need to transfer,

they have succeeded in establishing only that the bulk of operative facts weigh in

favor of transfer. Plaintiffs, on the other hand, have established that the

convenience of the parties and the availability of evidence weigh against transfer.

The convenience of witnesses and availability of compulsory process for unwilling

witnesses, similarly, weigh against transfer since the Moving Defendants make

only conclusory statements in this regard. Public interest factors are fairly evenly

balanced. Taking all these factors into consideration, the Court finds that these

Defendants failed to carry their burden in establishing a majority of factors

favoring transfer sufficient to outweigh the Plaintiffs' initial choice of venue.

      For these reasons, the Moving Defendants' argument that this case be

transferred under 28 U.S.C.   §   1404{a) to the District Court of Utah is without merit.




      IV. CONCLUSION

      For the foregoing reasons, the Motions of Defendant John Wootton {Doc.

#14) and Defendant Jack Garzella {Doc. #15) for Change of Venue to the United

States District Court for the District of Utah, which the Court construes as a

Motion to Dismiss Pursuant to Fed. R. Civ. P. 12{b){3), or in the Alternative for




                                            21
Case: 3:19-cv-00405-WHR Doc #: 26 Filed: 10/20/20 Page: 22 of 22 PAGEID #: 226




Transfer of Action to a More Convenient Forum Under 28 U.S.C.   §   1404(a) are

OVERRULED.




Date: October 19, 2020
                                    WALTER H. RICE
                                    UNITED STATES DISTRICT JUDGE




                                     22
